Exhibit 13.(a).1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Syneron Medical Ltd. (the "Company") on Form 20-F for the period ended December 31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned hereby certify that to our knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 21, 2016 /s/ Amit Meridor Name: Amit Meridor Title: Chief Executive Officer /s/ Hugo Goldman Name: Hugo Goldman Title: Chief Financial Officer
